Citation Nr: 0843509	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's Notice of Disagreement, which was 
received by the RO on September 6, 2005, was timely filed.


REPRESENTATION

Appellant represented by:	David W. Glasser, Esq.


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1974.
  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.	In a June 2003 rating decision, the RO increased the 
disability rating for the veteran's service-connected left 
knee meniscectomy to 30 percent, effective as of February 22, 
2002; denied service connection for a right leg condition, a 
lumbar spine posterior bulging disc at L5-S1, a right hip 
condition, a left hip condition, and a heart problem; 
declined to reopen a claim for service connection for 
Hepatitis C because it found that evidence submitted was not 
new and material; and denied entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).

2.	The RO issued a letter on July 1, 2003, to the veteran's 
address of record, notifying him of its determination and 
advising him that he could initiate an appeal by filing a 
notice of disagreement within one year from the date of the 
letter.  The letter further advised that, in the absence of a 
timely appeal, the decision would become final. 

3.	A notice of disagreement was not received by the RO before 
the period allowed for timely appeal expired on July 1, 2004.    
 



CONCLUSION OF LAW

A timely notice of disagreement was not received within one 
year of the July 1, 2003, notification.  38 U.S.C.A. § 
7105(a), (b), (c) (West 2002); 38 C.F.R. 
§§ 19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  Specifically, it does not apply to claims, like 
this one, where application of the law to the facts is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, no 
further action is required pursuant to the VCAA.

The governing law requires VA to issue notice to the veteran 
of any decision made by VA affecting the payment of benefits 
or the granting of relief, which includes the necessary 
procedures and time limits to initiate an appeal of the 
decision.  38 C.F.R. § 3.103(b).  VA regulations provide that 
"notice" means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  
The time period allowed for timely appeal begins to run on 
the date the record reflects that the notification was 
issued.

There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties, unless there is clear evidence to the 
contrary.  In order for the presumption of regularity to 
attach, VA must have correctly mailed notice to the latest 
address of record.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

In the present appeal, the RO increased the veteran's 
evaluation for left knee meniscectomy to 30 percent disabling 
effective February 22, 2002; denied service connection for a 
right leg condition, lumbar spine posterior bulging disc at 
L5-S1, right hip condition, left hip condition, and a heart 
problem; declined to reopen a claim for service connection 
for Hepatitis C because it found that evidence submitted was 
not new and material; and denied entitlement to a TDIU in a 
June 2003 rating decision.  The RO issued a letter on July 1, 
2003, to the veteran's address of record, notifying him of 
its determination and advising him that he could initiate an 
appeal by filing a notice of disagreement within one year 
from the date of the letter.  The letter further advised 
that, in the absence of a timely appeal, the decision would 
become final. 

The veteran does not contend and the record does not reflect 
that the July 1, 2003, notification letter was sent to the 
wrong address.  Therefore, the presumption of regularity 
attaches in this case.

In order to appeal the June 2003 rating decision, the veteran 
was required to timely file a notice of disagreement and, 
after a Statement of the Case had been furnished, a 
Substantive Appeal.  38 C.F.R. § 20.200.  A notice of 
disagreement must express disagreement with a determination 
of the agency of original jurisdiction, express a desire to 
contest the result, and be filed in writing by the claimant 
or his authorized representative with the RO within one year 
after the date of mailing of notice of the RO decision.  38 
C.F.R. §§ 20.201, 20.302.  

The RO received a notice of disagreement from the veteran's 
current representative, Mr. Glasser, on September 6, 2005.  
However, both the veteran and his representative assert that 
the notice of disagreement, which is dated January 27, 2004 
and signed by Mr. Glasser, was timely because it was 
originally sent to the RO in February 2004.  Unfortunately, 
the evidence of record does not support their contentions.  

The RO did receive correspondence from Mr. Glasser in 
February 2004.  That letter, however, did not contain a 
notice of disagreement.  The letter simply requested a copy 
of the veteran's file.  Moreover, under 38 C.F.R. § 20.201, a 
notice of disagreement may only be filed by the claimant or 
his representative.  In February 2004, the veteran had not 
yet authorized Mr. Glasser to be his representative.  
Therefore, even if the notice of disagreement signed by Mr. 
Glasser had been received in 2004, it would not have been 
accepted because it did not meet the statutory requirements.

In sum, the presumption of regularity applies here to require 
a finding that the RO properly issued the July 1, 2003 
notification letter to the veteran.  Once that notification 
letter was issued, the veteran had one year to file a timely 
notice of disagreement.  A notice of disagreement was not 
received by the RO before the period allowed for timely 
appeal expired on July 1, 2004.   Hence, the Board is without 
jurisdiction to adjudicate the claim.



ORDER

The Notice of Disagreement that was received by the RO on 
September 6, 2005, was untimely filed and the appeal is 
denied. 
 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


